DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Suihkonen et al. (US 2011/0024484A1).
	With respect to claim 1, Suihkonen teaches a  system for performing rework of a printed circuit board (PCB) (title; and abstract), the system comprising: a heating (14) well (12) configured to hold a rework liquid (200, 202, 204); a head system (24) configured to create a liquid-tight seal around an electronic component (figures 1-2; and paragraphs 18-21); a nozzle (26) and a mechanical capture (110/112) device disposed inside of the head system, the 
With respect to claim 2, Suihkonen teaches the head system further comprises: a top sealing head (26a) configured to attach to the top of the PCB and surround the electronic component; and a bottom sealing head (26b) configured to attach opposite the top sealing head (figure 13; and paragraphs 44-50). 
With respect to claim 3, Suihkonen teaches a reservoir attached to the head system via two or more drain lines, the two or more drain lines including a first drain line (111, 107) attached to the top sealing head (26a) and a bottom drain line (111, 40, 107) attached to the bottom sealing head (26b), wherein the reservoir (42) is disposed below the head system (figures 1 and 13). 
With respect to claim 5, Suihkonen teaches wherein the heating well is above the head system such that gravitational forces force the rework liquid out of the heating well, through an outlet pipe (22), and into the head system (figure 1). 
With respect to claim 6, Suihkonen teaches a pump disposed between (broadest reasonable interpretation) the heating well and the head system (figure 1), wherein the pump is configured to pump rework liquid through the head system (the liquid that goes through pump 46 ultimately ends up going through the head system of Suihkonen), the pump being connected to and controlled by the controller (130) (paragraph 21).
With respect to claim 7, Suihkonen teaches wherein lifting the electronic component off the PCB comprises sending, by the controller, a control signal to a motor attached to the mechanical capture device, wherein the control signal is configured to cause the mechanical capture device to: physically grasp the electronic component; and apply a force (gripping) to the 
With respect to claims 8 and 15, Suihkonen teaches a method/program for performing a rework operation on an electronic component (title; and abstract), the method comprising: attaching a top sealing head (26a) to a first side of a PCB, wherein the top sealing head surrounds an electronic component being reworked (figure 13; and paragraphs 44-50); attaching a bottom sealing head (26b) to a second side of the PCB, wherein the bottom sealing head is disposed opposite to the top sealing head (figure 13; and paragraphs 44-50); releasing a rework liquid (200, 202, 204) into the top sealing head, wherein the rework liquid is at a temperature that is higher than a melting point of solder used to attach the electronic component to the PCB (figure 13; and paragraphs 44-50); and removing, after the solder has begun melting, the electronic component from the PCB using a mechanical capture device (110/112) disposed inside of the top sealing head (figure 13; and paragraphs 44-50).
With respect to claims 9 and 16, Suihkonen teaches wherein releasing the rework liquid comprises sending, by a processor (130), a control signal to a control valve (20) disposed between the top sealing head and a heating well that contains the rework liquid, wherein the control signal causes the control valve to open (paragraphs 20, 29, 31, 37, 41, and 48).
With respect to claims 10 and 17, Suihkonen teaches sending, by the processor, after removing the electronic component from the PCB, a second control signal to the control valve, wherein the second control signal causes the control valve to close (paragraphs 20, 30-31, 38, 40-41, and 47-49).
With respect to claims 11 and 18, Suihkonen teaches selecting a rework temperature for the rework liquid; and heating the rework liquid to the rework temperature using one or more heating devices (14) disposed within a heating well that includes the rework liquid (paragraphs 3 and 18-19). 

With respect to claims 13 and 20, Suihkonen teaches cleaning, after removing the electronic component from the PCB, a site where the electronic component was previously attached to the PCB; depositing new solder at the site; positioning a new electronic component at the site; and releasing the rework liquid onto the electronic component to cause reflow of the new solder and to solder the new electronic component to the PCB (paragraphs 43 and 50).
With respect to claim 14, Suihkonen teaches wherein removing the electronic component from the PCB comprises sending, by a processor, a control signal to the mechanical capture device, wherein the control signal is configured to cause the mechanical capture device to: physically connect to the electronic component; and apply a force to the electronic component causing the electronic component to separate from the PCB (paragraphs 20, 29, 31, 37, 41, and 48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suihkonen as applied to claims 1-3 above, and further in view of JP407246459A (hereafter JP ‘459).

However, JP ‘459 teaches teach a filtration system disposed between the pump and the reservoir, wherein the filtration system is configured to filter the rework liquid prior to the rework liquid entering the pump (abstract; and figures).
At the time of filing the invention it would have been obvious to one of ordinary skill in the art to utilize the filtering of JP ‘459 in order to extend the service life of the heating medium.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suihkonen as applied to claims 1-3 above, and further in view of JP401271071A (hereafter JP ‘071).
With respect to claim 4, Suihkonen teaches a pump (46) disposed between the reservoir and the heating well, wherein the pump is configured to pump fluid out of the reservoir and into the heating well (paragraphs 21, 40, and 47), but fails to teach a filtration system disposed between the pump and the reservoir, wherein the filtration system is configured to filter the rework liquid prior to the rework liquid entering the pump.  
However, JP ‘071 teaches teach a filtration system disposed between the pump and the reservoir, wherein the filtration system is configured to filter the rework liquid prior to the rework liquid entering the pump (abstract; and figures).
At the time of filing the invention it would have been obvious to one of ordinary skill in the art to utilize the filtering of JP ‘071 in order to extend the service life of the heating medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735